In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00061-CR



        JONATHAN DAVID TONEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2011F00199




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       Jonathan David Toney appeals from his conviction of two counts of sexual assault of a

child and one count of indecency with a child by touching. The clerk’s record was filed June 17,

2013, and the reporter’s record was filed August 16, making the appellant’s brief due

September 16. Appellant’s counsel filed two motions to extend the briefing deadline, which

were granted, resulting in the current due date of November 6. Counsel has now filed a third

motion to extend seeking an additional thirty-day extension of the briefing deadline.

       We have reviewed counsel’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file appellant’s brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before December 6, 2013.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: November 13, 2013




                                                 2